Citation Nr: 0313498	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  97-34 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1996 by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded this case in 
January 1999 in order to obtain additional evidence, and in 
October 2002 in order to address due process concerns.  The 
case is again before the Board for appellate consideration.


REMAND

In September 1998, the veteran was accorded a personal 
hearing before a Member of the Board (a position now 
characterized as a Veterans Law Judge).  That Board Member 
has since left the Board.  In August 2002, the veteran was 
advised of that fact, and that he therefore had the right to 
another hearing, before a different Member of the Board.  He 
requested a hearing by means of video teleconferencing, and 
the case was accordingly remanded for that purpose in October 
2002.  He subsequently indicated that, rather than a video 
hearing, he desired a hearing before a Veterans Law Judge 
sitting at the RO in Atlanta, where he could appear in 
person.  Such a hearing was scheduled for June 2003; in May 
2003, however, he advised VA that he would be unable to 
attend that hearing, and requested that he be rescheduled for 
a hearing after June 2003.

This case is therefore REMANDED for the following:

The veteran is to be scheduled for a 
personal hearing before a Veterans Law 
Judge, sitting at the Atlanta RO.  The 
hearing is to be scheduled pursuant to 
the procedures for such personal hearings 
and in accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to address due process concerns.  
No inference as to ultimate disposition of the veteran's 
claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




